IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-18-00174-CR

COREY WHITTING,
                                                               Appellant
v.

THE STATE OF TEXAS,
                                                               Appellee



                            From the 278th District Court
                               Walker County, Texas
                               Trial Court No. 26519


                            MEMORANDUM OPINION


       Corey Whitting attempts to appeal his conviction for obstruction or retaliation.

The certificate of right to appeal indicates that this is a plea bargain case and that Whitting

waived his right to appeal. TEX. R. APP. P. 25.2(d). Accordingly, the appeal is dismissed.

       Notwithstanding that we are dismissing this appeal, Whitting may file a motion

for rehearing with this Court within 15 days after this opinion and judgment are rendered

if he believes this opinion and judgment are erroneously based on inaccurate information
or documents. See TEX. R. APP. P. 49.1. Moreover, if Whitting desires to have the opinion

and judgment of this Court reviewed by filing a petition for discretionary review, that

petition must be filed in the Court of Criminal Appeals within 30 days after either the

day this Court’s judgment is rendered or the day the last timely motion for rehearing is

overruled by this Court. See TEX. R. APP. P. 68.2 (a).

        For the reasons stated, this appeal is dismissed.




                                                  AL SCOGGINS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed May 30, 2018
Do not publish
[CR25]




Whitting v. State                                                                  Page 2